32 N.Y.2d 766 (1973)
The People of the State of New York, Respondent,
v.
Ronald Howe, Appellant.
Court of Appeals of the State of New York.
Argued March 15, 1973.
Decided April 26, 1973.
Stanley Neustadter and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Barbara J. Crum Neale and Steven J. Phillips of counsel), for respondent.
Appeal dismissed upon the ground that appellant is not presently available to obey the mandate of the court in the event of an affirmance (see People v. Sullivan, 28 N Y 2d 900; People v. Del Rio, 14 N Y 2d 165; People v. Genet, 59 N.Y. 80).